Citation Nr: 1515997	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  09-04 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hand disability, to include as secondary to service-connected post kidney transplant glomerulonephritis.

2.  Entitlement to service connection for a low back disability, to include as secondary to post kidney transplant glomerulonephritis.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

4.  Entitlement to SMC based on the loss or loss of use of both kidneys.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1975 to September 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2008, November 2009, and June 2010 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In February 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

A claim for an effective date prior to March 13, 2009, for the award of helpless child benefits for the Veteran's son (R.S.), has been raised by the record (in an April 2013 statement), but adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of service connection for a left hand and a low back disabilities, and entitlement to SMC based on the need for aid and attendance are being remanded to the AOJ.  VA will notify the Veteran if action on his part is required.





FINDING OF FACT

On the record at a February 2015 hearing before the Board, prior to the promulgation of a decision in the appeal in the matter, the Veteran indicated that he wished to withdraw his appeal seeking SMC for loss or loss of use of both kidneys.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the matter of SMC based on the loss or loss of use of both kidneys; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

On the record at a February 2015 hearing before the undersigned, the Veteran indicated that he wished to withdraw his appeal seeking SMC based on the loss or loss of use of both kidneys.  There remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.



ORDER

The appeal seeking SMC based on the loss or loss of use of both kidneys is dismissed.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Service Connection for Left Hand Disability and for Low Back Disability

The Veteran has contended (to include at the February 2015 hearing) that his current left hand and low back disabilities are secondary to undergoing more than 25 years of dialysis for his service-connected glomerulonephritis, status post kidney transplant.  Specifically, he argues that his current left hand disability (to include loss of flexion) is the result of having received numerous injections in his left arm over the course of the dialysis treatment, and that his current low back disability (to include arthritis) is the result of the alleged deterioration that his body underwent over the course of such dialysis treatment.  [The Veteran's post kidney transplant glomerulonephritis, rated 100 percent, has been service-connected since December 26, 1978.]

On October 2009 VA orthopedic examination of his hands was noted that the Veteran had undergone failed right kidney transplants in 1984 and 1988 and was on renal dialysis treatment via a left arm shunt for 25 years before receiving a successful right kidney transplant in 2005.  It was also noted that he underwent bilateral carpal tunnel syndrome surgeries in 2004.  The diagnosed was postoperative left hand carpal tunnel syndrome.  The examiner opined that such disability was less likely as not (less than 50/50 probability) caused by or a result of his kidney transplant.  For rationale, the examiner noted the following: (1) since the onset of the Veteran's left hand/fingers symptoms was in 2002 (3 years before the successful kidney transplant in 2005), it would seem very improbable that the kidney transplant could have caused his left hand/fingers symptoms; (2) it would seem very improbable that the prior two failed right kidney transplants (in 1984 and 1988) would have anything to do with the Veteran's left hand/fingers carpal tunnel syndrome, since the Veteran did not have any greater residual left hand/fingers symptoms in comparison to the right hand/fingers (except for the left fingers' full extension incapability but no such limitation on the right); and (3) if the carpal tunnel syndrome symptoms were due to a kidney transplants, the preoperative symptoms and the residual postoperative symptoms should have been identical on both sides, which was not the case in the Veteran.

On October 2009 VA orthopedic examination of the Veteran's low back, it was again noted that he had undergone failed right kidney transplants in 1984 and 1988 and was on renal dialysis treatments via a left arm shunt for 25 years before receiving a successful right kidney transplant in 2005.  It was also noted that his low back pain began in 2006 and that he underwent a laminectomy of L3, L4, and L5 and foraminotomy with medial facetectomy for spinal stenosis of L3, L4, and L5 in April 2009.  The diagnosis was lumbar stenosis and degenerative arthritis.  The examiner opined that such disability was less likely as not (less than 50/50 probability) caused by or a result of his kidney transplant.  The examiner noted that, even though the Veteran dated the onset of his low back arthritis to 2006 (while the last and successful right kidney transplant was in 2005, after the prior unsuccessful right kidney transplants in 1984 and 1988), "the performances of kidney transplants do not enter into the area of the lumbar spine, spinal canal, or spinal nerves; and, therefore, cannot produce arthritis of the lumbar spine."

The Board notes that the medical opinions currently of record do not address the medical question of whether the Veteran's left hand and low back disabilities have been aggravated by his service-connected glomerulonephritis, status post kidney transplant.  In addition, such opinions only considered the impairment/effects (on the left hand and low back) of the Veteran's kidney transplants, and did not address the impairment/effects (on the left hand and low back) of the kidney disease itself or the Veteran's 25-year history of dialysis for such disease.  Therefore, a new VA examination with adequate medical opinions addressing these questions must be obtained.
SMC Based on Need for Aid and Attendance

The Veteran's service-connected disabilities are: glomerulonephritis, status post kidney transplant (rated 100 percent); hypertension (rated 10 percent); glaucoma (rated 10 percent); systemic osteoporosis of the left hip (rated 10 percent); systemic osteoporosis of the right hip (rated 10 percent); decreased bone densities (rated 0 percent); hyperparathyroidism, status post parathyroidectomy (rated 0 percent); and sterility (rated 0 percent).

At the February 2015 hearing, the Veteran testified that he had been receiving private in-home care from American Home Health Agency (consisting of someone coming to his home a certain number of hours per week to assist him with bathing, transfers, shaving, laundry, and other assistance he required) from 2010 to the present.  The Veteran has not been afforded a VA aid and attendance examination since May 2010 (nearly five years ago).  Given his testimony regarding the extent of his in-home personal care assistance since, a contemporaneous examination to assess his need for aid and attendance (due to service-connected disabilities) is necessary; such examination must be performed after the claims of service connection for a left hand disability and for a low back disability are readjudicated.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and submit all releases necessary for VA to secure any private records of such treatment or evaluation (to include all records pertaining to his private in-home care from American Home Health Agency since 2010).  The AOJ should obtain complete records of all such treatment and evaluation from all providers identified.  The AOJ should also specifically secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for his claimed disabilities since May 2013.

2.  After the development sought above is completed, the AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of any current left hand and low back disabilities.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions as to the following:

(a) Please identify (by medical diagnosis) each left hand and low back disability found.  If no such disabilities are diagnosed, please reconcile that conclusion with the medical evidence in the record (outlined above).

(b) Please identify the most likely etiology for any/each left hand disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by the Veteran's post kidney transplant glomerulonephritis?  The examiner must specifically address the impairment/effects (on the left hand) of both the kidney disease itself and the Veteran's 25-year history of dialysis for such disease.  (See February 2015 hearing transcript.)

(c) Please identify the most likely etiology for any/each low back disability entity diagnosed.  Specifically, opine whether it is at least as likely as not (a 50% or better probability) that such disability was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by the Veteran's post kidney transplant glomerulonephritis?  The examiner must specifically address the impairment/effects (on the low back) of the kidney disease itself and the Veteran's 25-year history of dialysis for such disease.  (See February 2015 hearing transcript.)

The examiner must explain the rationale for all opinions, citing to supporting factual data, medical literature, and prior medical opinions, as appropriate.

3.  After the development sought above is completed, the AOJ should review the record and readjudicate the claims of service connection for a left hand and a low back disabilities.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative opportunity to respond.

4.  After the development sought above is completed, the AOJ should arrange for an aid and attendance examination of the Veteran to assess his need for aid and attendance (due to service-connected disabilities).  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must opine as to whether the Veteran is permanently bedridden or so helpless as to be in need of regular aid and attendance due to his service-connected disabilities.  The examiner should also specifically discuss the Veteran's capability for self-care functions.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

5.  After the development sought above is completed, the AOJ should review the record and readjudicate the claim for SMC based on the need for aid and attendance (after any further development indicated, and in light of the determinations made on the other issues in Instruction #3, above).  If such SMC remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


